DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Carlo Miguel C. Ocampo, Reg. No. 65,328 on 02/22/2022.

The application has been amended as follows: 
1.	(Currently Amended) A foldable display device, comprising:
a panel assembly divided into a folding area and a non-folding area; 
a cover window on the panel assembly; and
an optical element on the cover window,
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element,
wherein the upper surface of the optical element is an uppermost portion of the foldable display device.

an adhesive layer between the cover window and the optical element.
3.	(Original) The foldable display device according to claim 1, wherein the grooves are patterned in a direction intersecting a folding direction of the panel assembly.
4.	(Previously Presented) The foldable display device according to claim 3, wherein the grooves are patterned only in the direction intersecting the folding direction of the panel assembly.
5.	(Original) The foldable display device according to claim 1, wherein the grooves have a shape selected from a triangular wave shape, a sine wave shape, and a pulsed wave shape.
6.	(Original) The foldable display device according to claim 1, wherein the grooves include a plurality of first grooves patterned in the folding area and a plurality of second grooves patterned in the non-folding area.
7.	(Original) The foldable display device according to claim 6, wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves.
8.	(Original) The foldable display device according to claim 6, wherein the plurality of first grooves is patterned on the upper surface of the optical element with a constant interval between grooves of the plurality of first grooves.

10.	(Original) The foldable display device according to claim 1, wherein a depth of each of the grooves is 10% to 20% of a thickness of the optical element.
11.	(Original) The foldable display device according to claim 1, wherein the grooves are patterned only in the folding area.
12.	(Original) The foldable display device according to claim 1, wherein the grooves are more densely patterned in the folding area than in the non-folding area.
13.	(Original) The foldable display device according to claim 1, wherein an interval between the grooves is gradually widened from a center of the folding area to an edge of the non-folding area.
14.	(Original) The foldable display device according to claim 1, wherein the grooves are patterned in a same direction as a folding direction of the panel assembly.
15.	(Previously Presented) The foldable display device according to claim 14, wherein the zigzag pattern of the grooves is denser in the folding area than in the non-folding area.
16.	(Currently Amended) A foldable display device, comprising:
a panel assembly divided into a folding area and a non-folding area;
a back plate supporting the panel assembly below the panel assembly;

an optical element on the cover window; and
an adhesive layer between the cover window and the optical element,
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element,
wherein the upper surface of the optical element is an uppermost portion of the foldable display device.
17.	(Original) The foldable display device according to claim 16, wherein the grooves include a plurality of first grooves patterned in the folding area and a plurality of second grooves patterned in the non-folding area, wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves.
18.	(Original) The foldable display device according to claim 17, wherein a first width of each groove of the plurality of first grooves is greater than a second width of each groove of the plurality of second grooves.
19.	(Previously Presented) The foldable display device according to claim 16, wherein the grooves are patterned only in a direction intersecting the folding direction of the panel assembly.
20.	(Original) The foldable display device according to claim 16, wherein an interval between the grooves is gradually widened from a center of the folding area to an edge of the non-folding area.
21.	(Currently Amended) A foldable display device, comprising:

a folding area capable of being folded to a folded state of the foldable display device, and
a display panel emitting light toward an upper surface of the panel assembly; 
a cover window on the panel assembly; and
an optical element on the upper surface of the cover window, the optical element including grooves patterned on an upper surface of the optical element to facilitate folding of the folding area to the folded state, wherein at least a first part of the grooves is in a first direction and at least a second part of the grooves is in a second direction different than the first direction,
wherein the upper surface of the optical element is an uppermost portion of the foldable display device.
22.	(Original) The foldable display device according to claim 21, wherein the panel assembly further includes:
a first non-folding area and a second non-folding area, wherein the folding area is between the first non-folding area and the second non-folding area.
23.	(Original) The foldable display device according to claim 22, wherein the optical element overlaps at least a part of each of the folding area, the first non-folding area, and the second non-folding area.

25.	(Original) The foldable display device according to claim 22, wherein the grooves include a plurality of first grooves patterned in the folding area and a plurality of second grooves patterned in the first non-folding area and the second non-folding area, wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves.
26.	(Original) The foldable display device according to claim 21, wherein the grooves are patterned in a same direction as a folding axis of the panel assembly.

Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; and an optical element on the cover window, 
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element;
wherein the upper surface of the optical element is an uppermost portion of the foldable display device”.  

Claims 1-15 depending from claim 1 are therefor also allowable.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; 
an optical element on the cover window; and 
an adhesive layer between the cover window and the optical element, 
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element; wherein the upper surface of the optical element is an uppermost portion of the foldable display device”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 17-20 depending from claim 16 are therefor also allowable.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; and 
an optical element on the upper surface of the cover window, 
the optical element including grooves patterned on an upper surface of the optical element to facilitate folding of the folding area to the folded state, wherein at least a first part of the grooves is in a first direction and at least a second part of the grooves is in a second direction different than the first direction; wherein the upper surface of the optical element is an uppermost portion of the foldable display device”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 22-26 depending from claim 21 are therefor also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ofir US 20190278086 discloses A foldable display device, comprising: a panel assembly divided into a folding area and a non-folding area; a cover window on the panel assembly; and an optical element on the cover window, wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841